Title: To James Madison from Edward Coles, 22 September 1812
From: Coles, Edward
To: Madison, James


Dear Sir
Green Mountain Sep. 22d ’12
When I had the pleasure to see you at Montpellier I expected long before this to have been with you in Washington. It is with much concern I inform you that I have been, and shall, Dr. Everette thinks, necessarily be detained between three and four weeks longer by a serious indisposition. If my absence should be attended with any very serious inconvenience to you, and you should know of any one to take my place, who will be equally satisfactory to you and Mr. M., I beg that you will permit no feelings of delicacy to me for a moment to prevent you from doing that which will be most agreeable. When I say this I feel persuaded you will justly appreciate the motive, and that you are too well acquainted with the high regard and filial affection I entertain for you and Mrs. M. to believe that I am influenced by any other consideration than that which relates to your convenience and pleasure.
As Dr. Everette is waiting to convey this to the post-office I must conclude, but not without tendering my most affectionate regards to Mrs. M., and assuring you of the imperishable gratitude & affection of your friend
Edward Coles
